DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on November 7, 2022.

Claims 1, 6-8, 13-15, and 19 are amended.
Claims 1-20 are pending.


Response to Arguments
1.) Applicant’s argument(s) regarding 35 U.S.C. 112(b) rejections of claims 1 and 8 have been fully considered, but is not persuasive. On page 7 of the remarks, applicant argues that the claims have been amended to resolve the previous rejection(s). However, upon inspection, the issues are not resolved. Therefore, the rejection is maintained.

2.) Applicant’s argument(s) regarding 35 U.S.C. 112(b) rejection of claim 15 has been fully considered, but is not persuasive. On page 7 of the remarks, applicant argues that the claims have been amended to resolve the previous rejection(s). However, upon inspection, the issues are not resolved. Therefore, the rejection is maintained.

3.) Applicant’s argument(s) regarding 35 U.S.C. 112(b) rejections of claims 7 and 14 have been fully considered and is persuasive. Therefore, the rejection is withdrawn. However, the 35 U.S.C. 112(b) rejection for claim 20 has not been resolved. Therefore, the rejection is maintained

4.) Applicant’s argument(s) regarding 35 U.S.C. 112(b) rejections of claims 6 and 19 have been fully considered and is persuasive. Therefore, the rejection is withdrawn. However, claim 13 has not been amended to resolve the 35 U.S.C. 112(b) rejection per the applicant’s argument cited on page 7 of the remarks. Therefore, the rejection for claim 13 is maintained

5.) Applicant’s amendment to claims 1, 8, and 15 filed on 11/7/2022 regarding “determining, by the first storage system, that the computing device trusts the second storage system; based on the determination, sending, from the first storage system to a second storage system, the data” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 8 recites the limitation "the second storage system" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 2-7 and 9-14 are similarly rejected due to their dependence on the rejected independent claims.
	Claims 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 4 of the claim cites the phrase, “a computing device”. It’s unclear if the “computing device” is referring to the same or different computing device cited in claim 8.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 1 and 13 of the claim cite the phrase, “a second storage system”. It’s unclear if the two instances of “a storage system” are referring to the same or different storage system. Therefore, claims 16-20 are similarly rejected due to their dependence on the rejected independent claims

 	Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 4 of the claim cites the phrase, “a second encryption key”. It’s unclear if the “a second encryption key” is referring to the same or different second encryption key cited in claim 15.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1, 2, 4, 6-9, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210089210, Seguy in view of US 20170060710, Ramani

 	In regards to claim 1, Seguy teaches a method of replicating data to a storage system that has an inferred trust relationship with a client, the method comprising: receiving, by a first storage system from a computing device, data encrypted using a first encryption key(US 20210089210, Seguy, para. 0073, 0074, and fig. 6, step 1, where a virtual machine instance[132] sends an encrypted data to a primary volume[i.e. 1st storage], wherein a key[i.e. 1st key] is used for encryption); storing, on the first storage system, the data encrypted using a second encryption key(US 20210089210, Seguy, para. figs. 2 and 6, step 4, where data is encrypted by the data encryption service[180] of the storage system, wherein the data is encrypted using a key of the secondary volume[i.e. 2nd encryption key]);  	Seguy does not teach determining, by the first storage system, that the computing device trusts the second storage system; based on the determination, sending, from the first storage system to a second storage system, the data; and 
servicing, by the second storage system, an input/output ('I/O') operation directed to the data 	However, Ramani teaches determining, by the first storage system, that the computing device trusts the second storage system(US 20170060710, Ramani, fig. 4B and para. 0051, where a trust relationship is established between a storage virtual machine[404] and a second storage virtual machine[422], wherein the trust relationship is agreed upon[i.e. determined] by a storage administrator); 
based on the determination, sending, from the first storage system to a second storage system, the data (US 20170060710, Ramani, para. 0051, based on the administrators agreeing that a trust relationship exists between storage clusters, data of the volume 406 may be mirrored[i.e. sent] into volume 424 of a second storage virtual machine), and 
servicing, by the second storage system, an input/output ('I/O') operation directed to the data(US 20170060710, Ramani, para. 0034, where a storage adapter includes input/output interface circuitry for retrieving information).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Seguy with the teaching of Ramani because a user would have been motivated to mitigate data loss otherwise occurring if the trust relationship was not automatically created from the migration because mirroring of data would otherwise have stopped until a new trust relationship was manually recreated (Ramani, para. 0053)

 	In regards to claim 2, the combination of Seguy and Ramani teach the method of claim 1 wherein the data sent from the first storage system to the second storage system is unencrypted(US 20210089210, Seguy, para. 0128, where a worker at the second volume may decrypt data from the data encryption service)  

 	In regards to claim 4, the combination of Seguy and Ramani teach the method of claim 1 wherein the data sent from the first storage system to the second storage system is encrypted using the second encryption key(US 20210089210, Seguy, fig. 6, steps 4 and 5, where the key of the secondary volume[i.e. 2nd encryption key] is used to encrypt write data being sent to the secondary volume).  
 	In regards to claim 6, the combination of Seguy and Ramani teach the method of claim 1 wherein servicing, by the second storage system, the I/O operation directed to the data further comprises sending, from the second storage system to a computing device associated with a request to read the data, the data encrypted using the first encryption key(US 20210089210, Seguy, para. 0037, where read operations to a volume may be performed).  

 	In regards to claim 7, the combination of Seguy and Ramani teach the method of claim 1 further comprising: decrypting, by the first storage system, the encrypted data using the first encryption key(US 20210089210, Seguy, fig. 6, step 3, where the data is decrypted using a key of the first primary volume); and encrypting, by the first storage system, the decrypted data using the second encryption key(US 20210089210, Seguy, fig. 6, step 4, where the data is encrypted using a key of the secondary volume);  

 	In regards to claim 8, Seguy teaches a system for replicating data to a storage system that has an inferred trust relationship with a client, the system configured for: receiving, by a first storage system from a computing device, data encrypted using a first encryption key(US 20210089210, Seguy, para. 0073, 0074, and fig. 6, step 1, where a virtual machine instance[132] sends an encrypted data to a primary volume[i.e. 1st storage], wherein a key[i.e. 1st key] is used for encryption); storing, on the first storage system, the data encrypted using a second encryption key(US 20210089210, Seguy, para. figs. 2 and 6, step 4, where data is encrypted by the data encryption service[180] of the storage system, wherein the data is encrypted using a key of the secondary volume[i.e. 2nd encryption key]);  	Seguy does not teach determining, by the first storage system, that the computing device trusts the second storage system; based on the determination, sending, from the first storage system to a second storage system, the data; and servicing, by the second storage system, an input/output ('I/O') operation directed to the data 	However, Ramani teaches determining, by the first storage system, that the computing device trusts the second storage system(US 20170060710, Ramani, fig. 4B and para. 0051, where a trust relationship is established between a storage virtual machine[404] and a second storage virtual machine[422], wherein the trust relationship is agreed upon[i.e. determined] by a storage administrator); based on the determination, sending, from the first storage system to a second storage system, the data(US 20170060710, Ramani, para. 0051, based on the administrators agreeing that a trust relationship exists between storage clusters, data of the volume 406 may be mirrored[i.e. sent] into volume 424 of a second storage virtual machine); and servicing, by the second storage system, an input/output ('I/O') operation directed to the data(US 20170060710, Ramani, para. 0034, where a storage adapter includes input/output interface circuitry for retrieving information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Seguy with the teaching of Ramani because a user would have been motivated to mitigate data loss otherwise occurring if the trust relationship was not automatically created from the migration because mirroring of data would otherwise have stopped until a new trust relationship was manually recreated (Ramani, para. 0053)  
 	In regards to claim 9, the combination of Seguy and Ramani teach the system of claim 8 wherein the data sent from the first storage system to the second storage system is unencrypted(US 20210089210, Seguy, para. 0128, where a worker at the second volume may decrypt data from the data encryption service).  

 	In regards to claim 11, the combination of Seguy and Ramani teach the system of claim 8 wherein the data sent from the first storage system to the second storage system is encrypted using the second encryption key(US 20210089210, Seguy, fig. 6, steps 4 and 5, where the key of the secondary volume[i.e. 2nd encryption key] is used to encrypt write data being sent to the secondary volume).  

 	In regards to claim 13, the combination of Seguy and Ramani teach the system of claim 8 wherein servicing, by the second storage system, the I/O operation directed to the data further comprises sending, from the second storage system to a computing device associated with the request to read the data, the data encrypted using the first encryption key(US 20210089210, Seguy, para. 0037, where read operations to a volume may be performed).  

 	In regards to claim 14, the combination of Seguy and Ramani teach the system of claim 8 further configured for: decrypting, by the first storage system, the encrypted data using the first encryption key(US 20210089210, Seguy, fig. 6, step 3, where the data is decrypted using a key of the first primary volume); and encrypting, by the first storage system, the decrypted data using the second encryption key(US 20210089210, Seguy, fig. 6, step 4, where the data is encrypted using a key of the secondary volume)  

 	In regards to claim 15, Seguy teaches a storage system for replicating data to a second storage system that has an inferred trust relationship with a client, wherein the storage system is a first storage system, the storage system including a computer memory and a computer processor, the computer memory including computer program instructions that, when executed by the computer processor, cause the storage system to carry out the steps of: receiving, from the computing device, data encrypted using a first encryption key(US 20210089210, Seguy, para. 0073, 0074, and fig. 6, step 1, where a virtual machine instance[132] sends an encrypted data to a primary volume[i.e. 1st storage], wherein a key[i.e. 1st key] is used for encryption); storing the data encrypted using a second encryption key(US 20210089210, Seguy, para. figs. 2 and 6, step 4, where data is encrypted by the data encryption service[180] of the storage system, wherein the data is encrypted using a key of the secondary volume[i.e. 2nd encryption key]);  	Seguy does not teach determining, by the first storage system, that the computing device trusts the second storage system; based on the determination, 5652US01sending, from the first storage system to a second storage system, the data; and servicing an input/output ('I/O') operation directed to the data.   	However, Ramani teaches determining, by the first storage system, that the computing device trusts the second storage system(US 20170060710, Ramani, fig. 4B and para. 0051, where a trust relationship is established between a storage virtual machine[404] and a second storage virtual machine[422], wherein the trust relationship is agreed upon[i.e. determined] by a storage administrator); based on the determination, 5652US01sending, from the first storage system to a second storage system, the data(US 20170060710, Ramani, para. 0051, based on the administrators agreeing that a trust relationship exists between storage clusters, data of the volume 406 may be mirrored[i.e. sent] into volume 424 of a second storage virtual machine); and servicing an input/output ('I/O') operation directed to the data(US 20170060710, Ramani, para. 0034, where a storage adapter includes input/output interface circuitry for retrieving information)  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Seguy with the teaching of Ramani because a user would have been motivated to mitigate data loss otherwise occurring if the trust relationship was not automatically created from the migration because mirroring of data would otherwise have stopped until a new trust relationship was manually recreated (Ramani, para. 0053)

 	In regards to claim 16, the combination of Seguy and Ramani teach the storage system of claim 15 wherein the data sent from the first storage system to the second storage system is unencrypted(US 20210089210, Seguy, para. 0128, where a worker at the second volume may decrypt data from the data encryption service).  

 	In regards to claim 18, the combination of Seguy and Ramani teach the storage system of claim 15 wherein the data sent from the first storage system to the second storage system is encrypted using the second encryption key(US 20210089210, Seguy, fig. 6, steps 4 and 5, where the key of the secondary volume[i.e. 2nd encryption key] is used to encrypt write data being sent to the secondary volume). 
 
 	In regards to claim 19, the combination of Seguy and Ramani teach the storage system of claim 15 wherein servicing the I/O operation directed to the data further comprises sending, from the second storage system to the computing device associated with a request to read the data, the data encrypted using the first encryption key(US 20210089210, Seguy, para. 0037, where read operations to a volume may be performed).  

 	In regards to claim 20, the combination of Seguy and Ramani teach the storage system of claim 15 further comprising computer program instructions that, when executed by the computer processor, cause the storage system to carry out the steps of: decrypting the encrypted data using the first encryption key(US 20210089210, Seguy, fig. 6, step 3, where the data is decrypted using a key of the first primary volume); and encrypting the decrypted data using a second encryption key(US 20210089210, Seguy, fig. 6, step 4, where the data is encrypted using a key of the secondary volume).

2.) Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210089210, Seguy in view of US 20170060710, Ramani and further in view of US 20050154907, Han
 	In regards to claim 3, the combination of Seguy and Ramani teach the method of claim 2. The combination of Seguy and Ramani do not teach further comprising determining, by the first storage system, that the second storage system has access to the first encryption key 	However, Han teaches further comprising determining, by the first storage system, that the second storage system has access to the first encryption key (US 20050154907, Han, para. 0017, where the first content key is sent to a second storage, wherein the first drive reproduces the first content key).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Seguy and Ramani with the teaching of Han because a user would have been motivated to protect the data encryption key, taught by Seguy, by encrypting the data encryption key, taught by Han, in order to prevent the data encryption key from being utilized by unauthorized entities(Han, para. 0014)

 	In regards to claim 10, the combination of Seguy and Ramani teach the system of claim 9. The combination of Seguy and Ramani do not teach further configured for determining, by the first storage system, that the second storage system has access to the first encryption key 	However, Han teaches further configured for determining, by the first storage system, that the second storage system has access to the first encryption key (US 20050154907, Han, para. 0017, where the first content key is sent to a second storage, wherein the first drive reproduces the first content key). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Seguy and Ramani with the teaching of Han because a user would have been motivated to protect the data encryption key, taught by Seguy, by encrypting the data encryption key, taught by Han, in order to prevent the data encryption key from being utilized by unauthorized entities(Han, para. 0014)

 	In regards to claim 17, the combination of Seguy and Ramani teach the storage system of claim 15. The combination of Seguy and Ramani do not teach further comprising computer program instructions that, when executed by the computer processor, cause the storage system to carry out the step of determining that the second storage system has access to the first encryption key 	However, Han teaches further comprising computer program instructions that, when executed by the computer processor, cause the storage system to carry out the step of determining that the second storage system has access to the first encryption key (US 20050154907, Han, para. 0017, where the first content key is sent to a second storage, wherein the first drive reproduces the first content key). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Seguy and Ramani with the teaching of Han because a user would have been motivated to protect the data encryption key, taught by Seguy, by encrypting the data encryption key, taught by Han, in order to prevent the data encryption key from being utilized by unauthorized entities(Han, para. 0014)


3.) Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210089210, Seguy in view of US 20170060710, Ramani and further in view of US 20190294826, Obara

 	In regards to claim 5, the combination of Seguy and Ramani teach the method of claim 1.  The combination of Seguy and Ramani do not teach further comprising storing, on the second storage system, the data encrypted using a third encryption key 	However, Obara teaches further comprising storing, on the second storage system, the data encrypted using a third encryption key (US 20190294826, Obara, para. 0026, where a second memory store 3rd key information).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Seguy and Ramani with the teaching of Obara because a user would have been motivated to protect the plurality of data encryption keys, taught by Seguy, by encrypting the data encryption keys with a third key, taught by Obara, in order to prevent the plurality of data encryption keys from being utilized by unauthorized entities(see Obara, para. 0005)
 
 	In regards to claim 12, the combination of Seguy and Ramani teach the system of claim 8. The combination of Seguy and Ramani do not teach further configured for storing, on the second storage system, the data encrypted using a third encryption key 	However, Obara teaches further configured for storing, on the second storage system, the data encrypted using a third encryption key(US 20190294826, Obara, para. 0026, where a second memory store 3rd key information).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Seguy and Ramani with the teaching of Obara because a user would have been motivated to protect the plurality of data encryption keys, taught by Seguy, by encrypting the data encryption keys with a third key, taught by Obara, in order to prevent the plurality of data encryption keys from being utilized by unauthorized entities(see Obara, para. 0005)


CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/ Examiner, Art Unit 2438


/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434